484 So. 2d 89 (1986)
DIXIE INSURANCE COMPANY and James R. Jessell, As Personal Representative of the Estate of Joseph Davis, Appellants,
v.
Gennie LEWIS, Appellee.
No. 85-1257.
District Court of Appeal of Florida, Second District.
March 5, 1986.
Gerald W. Pierce of Henderson, Franklin, Starnes & Holt, P.A., Fort Myers, for appellants.
PER CURIAM.
The issue on this appeal is whether the trial court erred in refusing to modify the final judgment as to appellant, Dixie Insurance Company, so as to limit its liability to the amount of its policy limits. The limits were revealed to appellee in pretrial discovery and there is no disagreement between the parties as to the limits of the policy. Appellants filed a proper motion for modification of judgment accompanied by a supporting affidavit.
Appellee has not seen fit to benefit this court by an appearance to support the action of the trial court in refusing to modify. This issue has previously been decided adversely to appellee by our colleagues on the Third and Fourth District Courts of Appeal. Allstate Insurance Company v. Shilling, 374 So. 2d 611 (Fla. 4th DCA 1979); Quinn v. Millard, 358 So. 2d 1378 (Fla. 3d DCA 1978); Soler v. Kukula, 297 So. 2d 600 (Fla. 3d DCA 1974); Stella v. Craine, 281 So. 2d 584 (Fla. 4th DCA 1973), cert. denied, 289 So. 2d 731 (Fla. 1974). On the authority of those cases, we reverse and remand with instructions to enter a modified final judgment as to appellant Dixie Insurance Company only, limited to the amount of its policy limits.
Reversed and remanded.
CAMPBELL, A.C.J., and LEHAN and SANDERLIN, JJ., concur.